UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4726


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JANSON LAMARK STRAYHORN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00368-CCE-2)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renorda E. Pryor, HERRING LAW CENTER, PLLC, Raleigh, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Janson    Lamark       Strayhorn        was     convicted      by   a   jury     of

interference with commerce by robbery (Count One), conspiracy to

commit robbery (Count Three), carrying and using a firearm during

and in relation to crimes of violence (Counts Two and Four), and

possession    of    a    firearm   by    a       convicted    felon   (Count   Five).

Strayhorn appealed his convictions on Counts One-Four.                         United

States v. Strayhorn, 743 F.3d 917, 921 & n.1, 925 (4th Cir.), cert.

denied, 134 S. Ct. 2689 (2014).                   Because we concluded that the

evidence was insufficient to support the convictions on Counts One

and Two, id. at 922-24, “we reverse[d] . . . [those] convictions

. . . , vacate[d] the sentence[,] and remand[ed] [the] case for

resentencing in light of our disposition on [the] motion for

judgment of acquittal.”            Id. at 927.               We also affirmed the

convictions    on       Counts   Three   and       Four,     id.,   concluding      that

substantial evidence supported them.                 Id. at 925-26.

     On remand, Strayhorn sought a new trial on Counts Three, Four,

and Five, arguing that the evidence from Counts One and Two tainted

his trial on the surviving counts.                The district court denied this

request, and Strayhorn appeals.              We affirm.

     “[I]n the absence of exceptional circumstances, [the mandate

rule] compels compliance on remand with the dictates of a superior

court and forecloses relitigation of issues expressly or impliedly

decided by the appellate court,” as well as issues “foregone on

                                             2
appeal or otherwise waived, for example because they were not

raised in the district court.”     United States v. Pileggi, 703 F.3d

675, 679 (4th Cir. 2013) (emphasis and internal quotation marks

omitted).   In his original appeal, Strayhorn did not challenge his

conviction on Count Five, and we affirmed his convictions on Counts

Three and Four without authorizing the district court to reconsider

those convictions on remand.   Strayhorn, 743 F.3d at 921 n.1, 926-

27.   Strayhorn does not allege any exceptional circumstances that

might exempt his spillover-prejudice claim from the effects of the

mandate   rule.   See   Pileggi,   703   F.3d   at   681-82   (discussing

exceptions to rule). We therefore conclude that the district court

properly denied the request for a new trial.

      Accordingly, we affirm the amended judgment entered by the

district court.    We also deny Strayhorn’s motions for leave to

file pro se supplemental briefs. See United States v. Penniegraft,

641 F.3d 566, 569 n.1 (4th Cir. 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   3